Citation Nr: 1301970	
Decision Date: 01/17/13    Archive Date: 01/23/13

DOCKET NO.  08-17 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for chronic sinusitis.

2.  Entitlement to service connection for a right knee disability.

3.  Entitlement to an initial compensable rating for lumbar strain.

4.  Entitlement to an effective date earlier than December 23, 2002, for the grant of service connection for lumbar strain.

5.  Entitlement to an initial compensable rating for allergic rhinitis.

6.  Entitlement to an effective date earlier than December 23, 2002, for the grant of service connection for allergic rhinitis.


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran served on active duty from September 1981 to September 2001. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a March 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  The RO, in pertinent part, denied the benefits sought on appeal. 

In October 2011, the Board denied a claim for service connection for dermatitis and dandruff.   In addition, the Board remanded claims for service connection for a back disability, chronic sinusitis, seasonal allergic rhinitis, and a right knee disability for additional development.  

Thereafter, in an October 2012 rating decision, the Appeals Management Center (AMC), in Washington, DC, granted service connection for lumbar strain and for seasonal allergic rhinitis.  Therefore, as this is a full grant of the benefits sought on appeal in regards to these matters, these issues are no longer on appeal. 

With respect to the issues of entitlement to compensable ratings for lumbar strain and allergic rhinitis, and effective dates earlier than December 23, 2002, for the grant of service connection for these disabilities, although the record reflects a timely notice of disagreement as to the ratings and effective dates assigned, it does not reflect that these issues have been addressed in a statement of the case.  Consequently, these issues will be remanded for the issuance of an appropriate statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999). 

Regrettably, the claims for service connection for chronic sinusitis and a right knee disability are also once again REMANDED to the RO via the AMC.

In March 2010 and again in October 2011, the Board referred a claim pertaining to the timeliness of the denials of increased ratings for the left knee chrondromalacia, left knee scarring, and right finger fracture, and service connection claims for a forehead scar, right shoulder strain, right hip abrasion and pain, tinnitus, hypertension, tinea pedis, and sinus headaches to the RO.  These matters still have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The Veteran has also raised claims for earlier effective dates for the awards of service connection for left knee chondromalacia, left knee scarring, and a right finger fracture.  These matters have also not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over these claims and they are referred to the AOJ for appropriate action. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review of the remaining claims for service connection on appeal.

A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

In October 2011, the Board remanded the matters on the title page for an opinion and instructed the examiner to state whether it is at least as likely as not that any chronic sinusitis and right knee disorder, to include DJD, are attributable to the Veteran's military service.  With regards to the right knee, an opinion as to secondary service connection related to the Veteran's service-connected left knee disability was also requested.  The Board pointed out that the examiner must not rely solely on the lack of documentary evidence of treatment in service and address the lay witness evidence of continuing relevant symptoms since the Veteran's discharge from service.  

With regard to chronic sinusitis, the Board finds a lack of any medical discussion of this disability in the December 2011 VA examination reports.  While the examiner thoroughly discussed the Veteran's claim for service connection for allergic rhinitis and provided the basis for the subsequent grant of service connection, the issue of chronic sinusitis and its relationship, if any, to service still remains unclear.  The Veteran's August 2001 medical assessment upon retirement from service notes that the Veteran had left maxillary sinusitis in March 1998 that was aggravated/caused by seasonal allergic rhinitis.  The Board points out that during a May 2010 VA examination he was diagnosed with both chronic sinusitis and allergic rhinitis.  Clarification needs to be obtained as to whether the Veteran has a sinus disorder separate from allergic rhinitis, and if so, whether it is related to service.  

With regard to the right knee, the December 2011 VA examiner clearly opined that the Veteran's right knee disability was not due to or the result of the Veteran's service-connected left knee disability.   However, the examiner failed to provide an opinion as to whether the Veteran's right knee disability was aggravated by the Veteran's service-connected left knee chrondromalacia of the patella.  In light of the recent grant of service connection for lumbar strain, the issue of secondary service connection would also include consideration of whether the Veteran's right knee disability was aggravated by the Veteran's service-connected lumbar strain.  

Under 38 C.F.R. § 3.310(a), service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury.  That regulation permits service connection not only for disability caused by service- connected disability, but for the degree of disability resulting from aggravation to a nonservice-connected disability by a service-connected disability.  See 38 C.F.R. § 3.310(b) (2012); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

Furthermore, the VA examiner failed to provide an opinion as to whether the Veteran's right knee disability was directly related to his active service.  In this regard, the Veteran's July 2001 self-report of medical assessment at the time of retirement from service notes that the Veteran complained of right knee pain.  

Thus, the Board finds that the medical evidence currently of record is insufficient to make a decision on either of these claims and that the Veteran should be afforded new VA examinations and opinions with respect to the claims remaining on appeal. Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992). 

The Board again points out that the VA examinations must adequately address the lay witness statements with respect to continuity of relevant symptomatology.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (an examination will be held to be inadequate where the examiner did not comment on the report of in-service injury and instead relied on the absence of evidence in the service medical records to provide a negative opinion). 

The RO/AMC should also ensure that the Veteran is properly notified of what evidence is needed to support his claim for secondary service connection under 38 C.F.R. § 3.310(revised effective in October 2006) and Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

Finally, as was noted above, a timely notice of disagreement has been filed with the October 2012 rating decision's assignment of noncompensable ratings for the Veteran's service-connected lumbar strain and seasonal allergic rhinitis, and the effective date for the grant of service connection for each disability of December 23, 2002.  Therefore, remand for issuance of a statement of the case as to these issues is required.  Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran a letter requesting that he provide sufficient information, and if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claims on appeal that is not currently of record. 

The RO/AMC should also explain the type of evidence that is his ultimate responsibility to submit, to specifically include notice as to the evidence need to support his claim for service connection for a right knee disability, to include as secondary to service-connected left knee chondromalacia of the patella and lumbar strain, under the provisions of 38 C.F.R. § 3.310 (revised effective in October 2006). 

2.  Then, schedule the Veteran for another VA examination, by an appropriate examiner, to determine the nature and etiology of any chronic sinusitis.  The entire claims file must be made available to the examiner designated to examine the Veteran.  All appropriate tests or studies should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail. 

The examiner should clearly identify the Veteran's current sinus disorders, if any, and with respect to each diagnosed disability, the examiner should opine whether the disability is at least as likely as not (i.e., there is a 50 percent or greater probability) the result of injury or disease incurred during the Veteran's military service.  In providing this opinion, the VA examiner is requested to comment on the diagnoses in the May 2010 VA examination report that the Veteran had both chronic sinusitis and allergic rhinitis.  In addition, a discussion of the Veteran's service treatment records should be included in the report.  Lastly, the examiner is requested to address whether the Veteran has a chronic sinusitis disability separate from his service-connected allergic rhinitis.  

The examiner must consider the Veteran's statements regarding the incurrence of sinus symptoms during service, and his statements regarding the continuity of symptomatology.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).

A complete rationale must be given for all opinions and conclusions.

3.  Then, schedule the Veteran for another VA examination, by an appropriate examiner, to determine the nature and etiology of any right knee disability. The entire claims file must be made available to the examiner designated to examine the Veteran.  All appropriate tests or studies should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail. 

The examiner should clearly identify the Veteran's current right knee disability, if any, and with respect to each diagnosed disability, the examiner should opine whether the disability is at least as likely as not (i.e., there is a 50 percent or greater probability) the result of injury or disease incurred during the Veteran's military service.  The examiner must consider the Veteran's statements regarding the incurrence of right knee symptoms during service, and his statements regarding the continuity of symptomatology.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).

The examiner should also opine whether it is at least as likely as not (i.e. there is a 50 percent or greater probability) that any diagnosed right knee disability (a) is caused, or (b) is aggravated by the Veteran's service-connected left knee chondromalacia of the patella and/or lumbar strain.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation, consistent with 38 C.F.R. § 3.310  (as revised effective in October 2006).   The examiner is requested to reconcile his or her opinion with the December 2011 VA examiner's opinion.

A complete rationale must be given for all opinions and conclusions.

4.  Issue a statement of the case on the issues of entitlement to compensable ratings for lumbar strain and seasonal allergic rhinitis, and effective dates earlier than December 23, 2002, for the grant of service connection for these disabilities.  The Veteran should be advised of the need to file a substantive appeal following the issuance of the statement of the case if he wishes to complete an appeal as to these issues.  

5.  After ensuring that the development above has been completed in accordance with the remand instructions, readjudicate the claims for service connection remaining on appeal in light of all pertinent evidence and legal authority (to include the current version of 38 C.F.R. § 3.310  pertaining to the claim for service connection for a right knee disability).

6.  If any benefit sought on appeal remains denied, the Veteran should be provided with a SSOC that contains notice of all relevant actions taken.  An appropriate period of time should be allowed for response before the claims file is returned to the Board for further appellate consideration. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


